


Exhibit 10.29






SECOND AMENDMENT TO THE
THE DUN & BRADSTREET CORPORATION
KEY EMPLOYEES’ NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2009)


THIS SECOND AMENDMENT to the Dun & Bradstreet Corporation Key Employees’
Nonqualified Deferred Compensation Plan (As Amended and Restated Effective
January 1, 2009) (the “Plan”) is effective on the date on which it is executed
as specified below (the “Effective Date”).


WITNESSETH:


WHEREAS, Dun & Bradstreet Corporation (the “Corporation”) sponsors the Plan and
the Corporation has delegated authority to the Compensation & Benefits Committee
of the Board of Directors of the Corporation (the “Committee”) to amend the
Plan; and


WHEREAS, it is deemed desirable to amend the Plan as set forth herein.


NOW, THEREFORE, it is hereby resolved that the Plan be, and it hereby is,
amended as follows:


1.    Section 1.7 of the Plan is amended by deleting the section in its entirety
and inserting the following in lieu thereof:


“Section 1.7. ‘Deferral Election’ means the election form, whether by hard copy
or electronic medium, as determined by the Committee, whereby a Participant
elects to defer a percentage of his Salary and/or Incentive Payments.”


2.    Section 1.8 of the Plan is amended by deleting the first sentence of the
section and inserting the following in lieu thereof:


“‘Deferral Period’ means the period of time provided in the Participant’s
Payment Option Election whereby a Participant elects to defer the receipt of
Salary and/or Incentive Payments pursuant to the terms of this Plan.”


3.    Section 1.9 of the Plan is amended by deleting the section in its entirety
and inserting the following in lieu thereof:


“Section 1.9. ‘Deferred Compensation Account’ or ‘Account’ means with respect to
a Participant, the separate bookkeeping account used to record the amount of the
Salary and/or Incentive Payments deferred by a Participant for a calendar year,
plus the deemed earnings or losses, if any, calculated thereon.”


4.    Section 1.17 of the Plan is amended by deleting the section in its
entirety and inserting the following in lieu thereof:


“Section 1.17. ‘Payment Option Election’ means the election form, whether by
hard copy or electronic medium, as determined by the Committee, whereby a
Participant elects the times and methods in which the payment of his deferred
Salary and/or Incentive Payments is to be made.”






--------------------------------------------------------------------------------




5.    Section 1.20 of the Plan is deleted in its entirety.


6.    The heading of Article III is revised to read as follows:


“Election to Defer Salary and/or Incentive Payments”


7.    Section 3.3 of the Plan is deleted in its entirety; Sections 3.4 through
3.8 are renumbered as Sections 3.3 through 3.7, respectively; and each
cross-reference in the Plan to Section 3.4, 3.5, 3.6, 3.7 or 3.8 is revised to
be a cross-reference to Section 3.3, 3.4, 3.5, 3.6 or 3.7, respectively.


8.    Section 3.3 (as renumbered pursuant to item 7. above) of the Plan is
amended by deleting the section in its entirety and inserting the following in
lieu thereof:


“Section 3.3. Deferral Election. In order to defer all or a portion of his
Salary and/or Incentive Payments, the Participant shall execute a Deferral
Election and deliver such election to the Employer no later than the applicable
deadline with respect to Salary and/or Incentive Payments, as provided in
Sections 3.1 and 3.2 above, stating that such Participant elects to defer the
receipt of a percentage of such Salary and/or Incentive Payments for a Deferral
Period as designated by the Participant. Any such Deferral Election will become
irrevocable after the applicable deadline, subject to Section 6.3.”


9.    Section 3.4 of the Plan (as renumbered pursuant to item 7. above) is
amended by deleting the last sentence of the first paragraph of the section.


10.    Section 3.5 of the Plan (as renumbered pursuant to item 7. above) is
amended by deleting the section in its entirety and inserting the following in
lieu thereof:


“Section 3.5. Failure to Make a Deferral Election. If a Participant fails to
execute and deliver a Deferral Election with respect to Salary and/or Incentive
Payments on or before the deadline set forth in Section 3.1, 3.2, or 3.4, the
Participant will be deemed to have elected to defer zero percent (0%) of such
Salary and/or Incentive Payments.”


11.    Section 3.6 of the Plan (as renumbered pursuant to item 7. above) is
amended by deleting the section in its entirety and inserting the following in
lieu thereof:


“Section 3.6. Payment Option Election. Concurrently with the execution of a
Deferral Election, each Participant shall execute a Payment Option Election and
deliver such election to the Employer by the deadline applicable to the Deferral
Election. The Payment Option Election shall apply to the compensation deferred
pursuant to the Deferral Election it accompanies, and any associated earnings.
If a Participant fails to timely file a Payment Option Election Form, he will be
deemed to have elected distribution of his Deferred Compensation Account in a
lump sum payment upon his Separation from Service.”


12.    Section 3.7 of the Plan (as renumbered pursuant to item 7. above) is
amended by deleting the section in its entirety and inserting the following in
lieu thereof:


“Section 3.7. Social Security, Medicare and Other Contributions. The applicable
Social Security and Medicare taxes (FICA), other legally imposed fees and taxes
and other contributions or payments under the benefits provided under the
Employer’s cafeteria plan, which are otherwise due and payable, shall be
deducted from the portion of the Salary and/or Incentive Payments not deferred
hereunder and thereafter, to the extent necessary, such amounts shall be
deducted from the amount of the Salary and/or Incentive Payments deferred
hereunder or, in the discretion of the Employer,




--------------------------------------------------------------------------------




from any other compensation payable to the Participant by the Employer. The
Committee reserves the right to change a Participant’s Deferral Election to
satisfy the tax and other related obligations described in this section, to the
extent permitted by Code Section 409A.”


13.    Section 4.1 of the Plan is amended by deleting the section in its
entirety and inserting the following in lieu thereof:


“Section 4.1. Participants’ Accounts. Upon the Employee’s initial eligibility to
participate in the Plan, the Employer may, but is not required to, establish on
its books and records a bookkeeping account for each Participant known as the
Deferred Compensation Account for the amount of the Salary and/or Incentive
Payments deferred hereunder, and the deemed earnings or losses, if any,
calculated thereon. The Employer shall have the right to establish such
bookkeeping accounts and subaccounts as it deems necessary to record the amount
of Salary and/or Incentive Payments deferred hereunder for various Deferral
Periods. There is no requirement on the part of the Employer to fund any
benefits hereunder and the existence of such bookkeeping accounts shall not be
deemed to create a trust of any kind.”


14.    Section 4.2(a) of the Plan is amended by deleting the second sentence of
the section and inserting the following in lieu thereof:


“In making the designation pursuant to this Section 4.2, the Participant may
specify that all or any portion of his Account be deemed to be invested, in
whole percentage increments, in one or more of the Funds provided under the Plan
as communicated from time to time by the Committee.”


15.    Section 4.2(a) of the Plan is amended by deleting the last sentence of
the section and inserting the following in lieu thereof:


“If a Participant fails to elect a type of investment fund under this Section
4.2(a), he shall be deemed to have elected the age appropriate BlackRock
LifePath fund or such other fund determined by the Committee to be the default
deemed investment fund.”


16.    Section 4.2(e) is deleted in its entirety.


17.    Section 5.1 of the Plan is amended by deleting the second sentence
thereof.


18.    Section 6.1(a) of the Plan is amended by deleting the section in its
entirety and inserting the following in lieu thereof:


“(a)    If a Participant has a Separation from Service for any reason other than
death, the value of his Account shall be distributed in accordance with his
Payment Option Election as follows:


(i)    in a lump sum payment within forty-five (45) days after the Participant’s
Separation from Service, with the value of his Account being determined and
fixed within fifteen (15) business days preceding the date of distribution; or


(ii)    in five (5) annual installments (i.e., 1/5th, 1/4th, 1/3rd, etc.), which
are to be treated as a series of separate payments, payable on the last business
day of January with the first installment commencing on the last business day of
January after the end of the calendar year in which the Participant has a
Separation from Service, with the value of his Account being determined and
fixed within fifteen (15) business days preceding the date of distribution. For
purposes of




--------------------------------------------------------------------------------




computing the amount of the annual installments provided for in this Section,
the provisions of subsection (d) below shall apply; or
(iii)    in ten (10) annual installments (i.e., 1/10th, 1/9th, 1/8th, etc.),
which are to be treated as a series of separate payments, payable on the last
business day of January with the first installment commencing on the last
business day of January after the end of the calendar year in which the
Participant has a Separation from Service, with the value of his Account being
determined and fixed within fifteen (15) business days preceding the date of
distribution. For purposes of computing the amount of the annual installments
provided for in this Section, the provisions of subsection (d) below shall
apply.


Notwithstanding anything herein to the contrary, if a Participant is a Specified
Key Employee, no amount payable to him under this Section 6.1(a) upon his
Separation from Service shall be paid to him before the date immediately after
the expiration of the six-month period following his Separation from Service.
Furthermore, payment to any Participant, whether or not a Specified Key
Employee, shall be delayed according to Section 3.6, if applicable.”


19.    Section 6.2 of the Plan is amended by deleting the second sentence
thereof.


20.    Section 6.3(a)(iii) of the Plan is amended by deleting the section in its
entirety and inserting the following in lieu thereof:


“(iii)    If the Committee determines that the Participant has had a Hardship
eligible for a withdrawal, any outstanding Deferral Election by the Participant
shall be terminated and the Participant will not be eligible to file a new
election until the end of the following year (which would be applicable to
Salary and/or Incentive Payments earned in the subsequent year, as provided in
Sections 3.1 and 3.2).”


21.    Section 6.3(a)(vi) of the Plan is deleted in its entirety.


22.    Section 6.3(b)(iii) of the Plan is amended by deleting the section in its
entirety and inserting the following in lieu thereof:


“(iii)    By ceasing to defer Salary and/or Incentive Payments under the Plan.”




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Committee has caused this Second Amendment to be
executed by the Plan Benefits Committee of the Corporation this 17th day of
December, 2013.






/s/ Julian Prower                    /s/ Matthew Fritz        
Julian Prower                        Matthew
Fritz                                
                    


/s/ Kathy Guinnessey                    /s/ Louis Sapirman            
Kathy Guinnessey                    Louis Sapirman






